DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2021 was considered by the examiner.

Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hillebrandt US20120023766 .
Claim 1. Hillebrandt discloses a tile leveler comprising: a base (2); a plurality of joint spacers (9); and two or more break lines (14) formed in the base along planar axes (11), wherein each joint spacer is within a subdivision distance of a break line (Fig.2), each joint spacer adjacent to a given break line is on a spacer side of the given break line (as shown in Figs.1-2), and the break lines divide the base into sections (Fig.3).

Claim 2. Hillebrandt discloses the base further comprising two or more radial trenches wherein each break line is disposed in a radial trench (Fig.1).
Claim 4. Hillebrandt discloses two or more mortar passages (3, 6)

Claim 7. Hillebrandt discloses the two or more break lines are formed as an angled trench in the base (Fig.2).

Claim 8. Hillebrandt discloses the base is circular (7, Fig.1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hillebrandt US20120023766 as applied to claim 1 above.
Claim 6. Hillebrandt fails to disclose the two or more break lines comprise a segment of base material thinned to a break thickness the range of 1.0 to 1.5 millimeters, however it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to make the base material thinned to a break thickness the range of 1.0 to 1.5 millimeters for easily breaking the leveler without a tool during installation. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Claims 9-10. Hillebrandt discloses a rectangular spacer with curved sides that is stackable (Fig.5) but fails to disclose the plurality of joint spacers are an isosceles trapezoid however it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to make the spacers an isosceles trapezoid with spacing between the top of the trapezoid and the base with the motivation of neatly stacking the leveler, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. 


Allowable Subject Matter
Claims 3 and objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record fails to teach or adequately suggest the combination of characteristics specified in the independent claim, especially the requirement of a substance concerning a circular trench in the base, hence there is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time. 
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633